 

*.; ii "n

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

   

UNITED STATES DISTRICT CoURT

for the_ EASC

 

' Eastern District of California "’
UNITED sTATEs oF AMERICA,
)
v. )
§ CaSC NO. ltlS-CR-OO]56 DAD 'BAM
ARTEMIO AVILA )
Defendant

APPEARANCE AND COlV[PLIANCE BOND

Defendant’s Agreement

I, ARTEMIO AVILA (defendam), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:

( 373 ) to appear for court proceedings;

( §`§`_/'§ ) if convicted, to surrender to serve a sentence that the court may impose; or

( §"$"§ ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

 

Type of Bond
( §:: ) (l) This is a personal recognizance bond.
( l`“ ) (2) This is an unsecured bond of $ , with net worth of: $
( ) (3) This is a secured bond of $ , secured by: Property posted by
_\!§ Full Equity Property Bonds Fidencio Jimenez
And Zulma and Artemio Avila
( § ) (a) $ . , in cash deposited with the court.

( § ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or,other properly including claims on it -such as a lien, mortgage, or loan - and altach proof of
ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( :____§ ) (C) a bail bOnd With a SOlVerlt Sul`ety (attach a copy of the bail bond, or describe it and identijj) the surety)!

 

 

 

Page 2

AO 98 (Rev. lZ/l l- EDCA [Fresno l l/l3]) Appearance and Compliance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: ( l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. l, the defendant -and each surety ~ declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) l will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety _ declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

/ /.\
Date: 3 /////? , %7 '1_";."~:|

Defendant ’s signature

   

 

 

Surety/property owner - printed name Surety/property owner - signature and date

 

Sarety/property owner - printed name Surety/property owner - signature and date

 

 

Surety/property owner - printed name >Surety/pro erty ow er - signature and date
(/ cLERK 0 COURT/ ” _
"), ) l
Date: jj c w Z/ 7 y¢,,,w_/ @.7

Signature/(rC Clerk or Deputy Clerk 0

f1

Approved.

Date: 7{’7,@2 l l

   

Jddge 'sW

